Title: From Thomas Jefferson to Gouverneur Morris, 24 May 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia May 24. 1793.

The bearer hereof, Mr. Barnes, is, as I understand, the representative of the company concerned in the steam navigation of the late Mr. Rumsey, was the attorney of Mr. Rumsey here, and goes now to Europe to secure the benefit of his discoveries to those entitled to them. In times like these he may need your protection as a stranger, and at all times would merit it as a man of worth and talents. As such I take the liberty of recommending him to your good offices, and particularly so far as shall be necessary for securing the benefit of the discoveries in which himself, and those for whom he acts, are interested. To these titles to your patronage he adds that of being a citizen of the US. I am with great & sincere esteem Dear Sir your most obedt. & most humble servt

Th: Jefferson

 